DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           TARN TANTIKIJ,
                              Appellant,

                                    v.

    BANK OF NEW YORK MELLON, f/k/a The Bank of New York as
   successor in interest to JPMorgan Chase Bank, N.A. as trustee for
Novastar Mortgage Funding Trust, Series 2003-2, Novastar Home Equity
            Loan Asset-Backed Certificates, Series 2003-2,
                               Appellee.

                              No. 4D20-868

                              [April 8, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. CACE 18-
005073 (11).

  Joseph E. Altschul of Joseph E. Altschul, LLC, Pembroke Pines, for
appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.